Case 1:08-cv-00827-LMB-JFA Document 1086-6 Filed 01/22/19 Page 1 of 17 PageID# 26436




                               EXHIBIT 5
       Taha Rashid                                                           5/7/2018
Case 1:08-cv-00827-LMB-JFA Document 1086-6  FiledDC
                                     Washington,  01/22/19 Page 2 of 17 PageID#
                                                                            Page26437
                                                                                 1 (1)

         1              IN THE UNITED STATES DISTRICT COURT

         2              FOR THE EASTERN DISTRICT OF VIRGINIA

         3                       ALEXANDRIA DIVISION

         4    - - - - - - - - - - - - - - - -X

         5    SUHAIL NAJIM ABDULLAH                       :

         6    AL-SHIMARI, TAHA YASEEN ARRAQ               : Case No.:

         7    RASHID, ASA'AD HAMZA HANFOOSH               : 1:08-cv-00827

         8    AL-ZUBA'E, SALAH HASAN NSAIF                :   LMB-JFA

         9    JASIM AL-EJAILI,                            :

        10                   Plaintiffs,                  :

        11    vs.                                         :

        12    CACI PREMIER TECHNOLOGY, INC., :

        13                   Defendant.                   :

        14    - - - - - - - - - - - - - - - -X

        15    CACI PREMIER TECHNOLOGY, INC., :

        16              Third-Party Plaintiff,            :

        17    vs.                                         :

        18    UNITED STATES OF AMERICA                    :

        19    AND JOHN DOES 1 - 60,                       :

        20                   Defendants.                  :

        21    - - - - - - - - - - - - - - - -X

        22     VIDEO TELECONFERENCE DEPOSITION OF TAHA RASHID

                                   Alderson Court Reporting
       1-800-FOR-DEPO                                         www.AldersonReporting.com
       Taha Rashid                                                           5/7/2018
Case 1:08-cv-00827-LMB-JFA Document 1086-6  FiledDC
                                     Washington,  01/22/19 Page 3 of 17 PageID#  26438
                                                                         Page 2 (2 - 5)
                                                           Page 2                                            Page 4
        1                                                            1        APPEARANCES
        2   Video Teleconference Deposition of TAHA RASHID           2
        3             Washington, D.C.                               3   ON BEHALF OF THE PLAINTIFFS:
        4            Monday, May 7, 2018                             4     ROBERT P. LOBUE, Esquire
        5               9:49 a.m.                                    5     MATTHEW FUNK, Esquire
        6                                                            6     Patterson Belknap Webb & Tyler LLP
        7                                                            7     1133 Avenue of the Americas
        8                                                            8     New York, New York 10036
        9                                                            9     Telephone: 212.336.2000
       10                                                           10     Email: rplobue@pbwt.com
       11                                                           11     Email: mfunk@pbwt.com
       12                                                           12
       13 Job No. 78357                                             13   ON BEHALF OF THE DEFENDANT AND
       14 Pages: 1 - 155                                            14   THIRD-PARTY PLAINTIFF:
       15 Reported by: Dana C. Ryan, RPR, CRR                       15     JOHN F. O'CONNOR, Esquire
       16                                                           16     LINDA C. BAILEY, Esquire
       17                                                           17     Steptoe & Johnson, LLP
       18                                                           18     1330 Connecticut Avenue, Northwest
       19                                                           19     Washington, D.C. 20036
       20                                                           20     Telephone: 202.429.3000
       21                                                           21     Email: joconnor@steptoe.com
       22                                                           22     Email: lbailey@steptoe.com
                                                           Page 3                                            Page 5
        1                                                            1   APPEARANCES CONTINUED
        2                                                            2
        3                                                            3   Also present:
        4                                                            4      Patrick Graham, Videographer
        5                        May 7, 2018                         5      Sabah S. Danou, Interpreter
        6                        9:49 a.m.                           6      Katherine Gallagher, Esquire
        7                                                            7      Mohammed Alomari, Esquire
        8                                                            8        (Present via video teleconference)
        9                                                            9
       10       Video Teleconference Deposition of TAHA             10
       11   RASHID, held at the law offices of Steptoe &            11
       12   Johnson LLP, 1330 Connecticut Avenue, Northwest, 12
       13   Washington, D.C., before Dana C. Ryan, Registered 13
       14   Professional Reporter, Certified Realtime Reporter      14
       15   and Notary Public in and for the District of            15
       16   Columbia, who officiated in administering the oath      16
       17   to the witness.                                         17
       18                                                           18
       19                                                           19
       20                                                           20
       21                                                           21
       22                                                           22

                                                   Alderson Court Reporting
       1-800-FOR-DEPO                                                                www.AldersonReporting.com
       Taha Rashid                                                             5/7/2018
Case 1:08-cv-00827-LMB-JFA Document 1086-6  FiledDC
                                     Washington,  01/22/19 Page 4 of 17Page
                                                                        PageID#
                                                                            13 (4626439
                                                                                   - 49)
                                                       Page 46                                                             Page 48
        1   had one job in your life, and that is as a farmer?    1   did you learn how to use weapons?
        2      A Yes. Yes, only a farmer.                         2         A    In the -- in the training camp, they --
        3      Q Did you work on a family farm?                   3   in the beginning in the training camp, they gave
        4      A Yes, I was.                                      4   us lectures how to use the weapon. They trained
        5      Q Are you currently a farmer?                      5   us.
        6      A Nowadays I'm working as a laborer in             6         Q    Did -- did the -- did your military
        7   construction on a daily wages, but not continuous     7   training involve you firing weapons?
        8   job.                                                  8         A    Of course with machine gun. I was
        9      Q When did you start doing work as a               9   trained on machine guns.
       10   laborer?                                             10         Q    Were you trained on the use of
       11      A After -- after 2015, I started in the           11   explosives?
       12   job.                                                 12         A    I was not.
       13      Q So before 2015, your only job was as a          13         Q    Were you trained on the use of
       14   farmer; is that right?                               14   grenades?
       15      A Yes. Yes, correct.                              15         A    I was not. He wants to take a rest
       16      Q And then starting in '15 -- starting in         16   because my eyes are -- my eyes are killing me.
       17   2015, you sometimes do work as a laborer?            17             THE VIDEOGRAPHER: We're going off the
       18      A Yes.                                            18   record at 11:17.
       19      Q And your work as a laborer is in                19             (Recess -- 11:17 a.m.)
       20   addition to the work that you currently do as a      20             (After recess -- 11:36 a.m.)
       21   farmer; is that right?                               21             THE VIDEOGRAPHER: We are back on the
       22      A No, only I work as a farm -- as a               22   record. The time is 11:36.
                                                       Page 47                                                             Page 49
        1   worker, as a laborer.                                 1         BY MR. O'CONNOR:
        2      Q When did you stop working as a farmer?           2         Q    Mr. Rashid, you were taken into custody
        3      A 2015, I stop -- I stop being a farmer.           3   by the U.S. military in 2003; is that right?
        4      Q Why did you stop being a farmer?                 4         A    Yes. Yes, they took me.
        5      A Because the -- the militia -- sectarian          5         Q    And you were held by the U.S. military
        6   militias took over all the areas that I used to       6   for about a year and a half?
        7   work in as a farmer; and, therefore, there was        7         A    I was -- I was imprisoned about two
        8   nothing left to me to be a farmer.                    8   years -- close to two -- close to two years I was.
        9      Q What sort of crops did you farm in your          9         Q    Was it in September of 2003 that you
       10   time working as a farmer?                            10   were taken into custody by the U.S. military?
       11      A Potatoes and tomato and lettuce I do            11         A    I was there on September, yes, 2003.
       12   and, you know, rice, such things.                    12         Q    And you were in the vicinity of an
       13      Q Did you ever serve in the Iraqi                 13   explosion that occurred when a U.S. military
       14   military?                                            14   convoy was driving by; correct?
       15      A Yes, I did.                                     15             THE INTERPRETER: Explosion?
       16      Q When did you serve in the Iraqi                 16             MR. O'CONNOR: Explosion.
       17   military?                                            17             THE INTERPRETER: So he was taken or --
       18      A I was -- I was in the military Army             18             MR. O'CONNOR: I'll -- I'll --
       19   from 1999 through 2002.                              19             THE INTERPRETER: Please ask again.
       20      Q What did you do in the Iraqi Army?              20             MR. O'CONNOR: I'll start over.
       21      A I was a policeman.                              21         BY MR. O'CONNOR:
       22      Q During your service in the Iraqi Army,          22         Q    You were in the general area when there
                                                 Alderson Court Reporting
       1-800-FOR-DEPO                                                                         www.AldersonReporting.com
       Taha Rashid                                                             5/7/2018
Case 1:08-cv-00827-LMB-JFA Document 1086-6  FiledDC
                                     Washington,  01/22/19 Page 5 of 17Page
                                                                        PageID#
                                                                            14 (5026440
                                                                                   - 53)
                                                     Page 50                                                         Page 52
        1   was an explosion that occurred when a U.S. convoy        1   heading home when this happened after I finished
        2   was passing by; correct?                                 2   my shopping at the market.
        3      A    Yeah, he is confirm- -- yes, I'm                 3      Q    What did you buy at the market?
        4   confirming that was a U.S. convoy.                       4      A    I bought -- I bought --
        5      Q    Where did the explosion take place?              5          THE INTERPRETER: Thank you so much. I
        6      A    It was in Baghdad street that leads to           6   would prefer hot water. I'll go and take it.
        7   Al-Latifiya.                                             7   Thank you.
        8      Q    Were you standing near a canal when              8          THE WITNESS: I bought clothes to the
        9   this happened?                                           9   groom as a gift.
       10          THE INTERPRETER: (Indicating).                   10      BY MR. O'CONNOR:
       11          MR. O'CONNOR: We've already translated           11      Q    Were you shopping for a wedding?
       12   Al Latifiya. L -- A-L, dash, L-A-T-I-F-I-Y-A.           12      A    Yes, I was.
       13          THE INTERPRETER: What was the                    13      Q    What happened to the clothes that you
       14   question?                                               14   purchased when you were taken into U.S. custody?
       15      BY MR. O'CONNOR:                                     15      A    It was left on the street after they
       16      Q    Were you standing near a canal when the         16   arrested me.
       17   explosion occurred?                                     17      Q    The military suspected that you set off
       18      A    Yes, I was. A water project, I was,             18   the explosion that damaged the convoy; right?
       19   yes. A water project.                                   19          THE INTERPRETER: Say it again.
       20      Q    Was anybody standing there with you             20      BY MR. O'CONNOR:
       21   when the explosion occurred?                            21      Q    The military suspected that you set off
       22      A    Yeah, there were people. There --               22   the explosion that damaged the convoy?
                                                          Page 51                                                       Page 53
        1   there were people, yes.                                  1          MR. LOBUE: Objection: lack of
        2      Q    How many people were with you when the           2   foundation.
        3   explosion occurred?                                      3          He may answer.
        4          MR. LOBUE: Object to the form of the              4          THE WITNESS: No, that's not right.
        5   question; vague and ambiguous.                           5      BY MR. O'CONNOR:
        6          He may answer.                                    6      Q    What's wrong with -- what's incorrect
        7          THE WITNESS: There were about six or              7   about what I said?
        8   seven in the area, but I don't know them.                8      A    I'm not the reason behind the
        9      BY MR. O'CONNOR:                                      9   explosion.
       10      Q    Were the other people at a nearby               10      Q    My question is a little different. The
       11   roadside stand?                                         11   U.S. military believed that you were behind the
       12      A    Yes. Yes, this street leads to a                12   explosion; right?
       13   market, so there were people standing on this side      13          MR. LOBUE: Same objection.
       14   of the street and on the other side of street.          14          THE WITNESS: No, this is not right.
       15   There were people.                                      15      BY MR. O'CONNOR:
       16      Q    Was anybody standing with you at the            16      Q    Well, if the military had no belief
       17   time of the explosion?                                  17   that you were involved in the explosion, why were
       18      A    Based on the market, there's no --              18   you taken into custody?
       19   there's no person that I know was with me.              19          MR. LOBUE: Objection: lack of
       20      Q    What were you doing there?                      20   foundation.
       21      A    I was going to the market to shop for           21          THE WITNESS: During the explosion, I
       22   some stuff because we had a wedding, and I was          22   was not the only one that was arrested. The
                                                   Alderson Court Reporting
       1-800-FOR-DEPO                                                                        www.AldersonReporting.com
       Taha Rashid                                                             5/7/2018
Case 1:08-cv-00827-LMB-JFA Document 1086-6  FiledDC
                                     Washington,  01/22/19 Page 6 of 17Page
                                                                        PageID#
                                                                            19 (7026441
                                                                                   - 73)
                                                          Page 70                                                       Page 72
        1   at.                                                      1   office to where you were going to be held?
        2         Q   Okay. Did you have the hood off your           2      A    Yes, there was a person who was helding
        3   head when you were at the registration office?           3   me from here (indicating) and, you know,
        4         A   Yes.                                           4   walking -- walking me.
        5         Q   Were people asking you questions at the        5      Q    Okay. So someone was standing either
        6   registration office?                                     6   behind you or next to you and sort of leading you
        7         A   Such questions like they ask me your           7   by your -- the back of your neck as to which way
        8   name, how old are you, where do you live and, you        8   to walk; is that right?
        9   know, so on, such questions.                             9      A    Yes.
       10         Q   Were they U.S. soldiers who were asking       10      Q    And was that one of the soldiers that
       11   you those questions?                                    11   was involved in having you take your clothes off
       12         A   Yes, they were wearing U.S. uniforms.         12   and put a hood on?
       13         Q   Were you mistreated at all while you          13      A    Actually, I don't know because the
       14   were being asked these questions in the                 14   moment they put the hood on my head, somebody
       15   registration office?                                    15   came, so I don't know who it was.
       16         A   No.                                           16      Q    Other than the fact that you were
       17         Q   And then as I understand your                 17   hooded and naked, were you mistreated during your
       18   testimony, before you left the registration             18   walk from the registration office to the place
       19   office, a hood was put on and your clothes were         19   where you were going to be held?
       20   taken off?                                              20      A    No. They took me -- they only -- they
       21         A   Yes, they -- after this, they took me         21   only took -- they did not mistreat me, but they
       22 to a place like a -- like a -- like a toilet room,       22 took me to the place where I was imprisoned.

                                                           Page 71                                               Page 73
        1 and they took all my clothes, and they put the            1    Q Can you describe the place where you
        2   hood on my head and (indicating).                        2   were imprisoned?
        3      Q And the people who took your clothes                3      A    They took me to 1.5-meter by 1.5-meter
        4   and put the hood on your head, were they U.S.            4   room and they -- they left me there. And when
        5   soldiers?                                                5   they close the door, it was so tight that I could
        6      A They were wearing military uniform.                 6   not even breathe well because it was no air.
        7      Q Were you the only one hooded and taken              7      Q    In -- in the 1.5-meter by 1.5-meter
        8   naked to where you were going to be staying at           8   room, did you have a hood on?
        9   that time or was there a group of you?                   9      A    No -- no, they took -- they took the
       10      A No, I was the only person that they did            10   hood from my head.
       11   this to me and they took me to.                         11      Q    And when they took the hood off your
       12      Q Do you know who told the people in the             12   head, could you see the people who had brought you
       13   milit- -- in the U.S. military uniforms to take         13   to that small room?
       14   off your clothes and put a hood on you?                 14      A    When -- when they -- before they took
       15      A I don't know them.                                 15   the hood from my head, they had me face the wall,
       16      Q Did you get to -- did you get from the             16   and there was an interpreter with them telling me
       17   registration office to the place where you were         17   don't look neither left nor right nor behind, and
       18   going to be held by walking there?                      18   they took the hood and left.
       19      A Yeah, they put the hood on my head and             19      Q    Okay. Was the 1.5-meter by 1.5-meter
       20   they took me walking.                                   20   room, were there -- were there bars or was it a
       21      Q Was somebody leading you or directing              21   solid wall on each side?
       22   you so that you could get from the registration         22      A    In the same room which is really only
                                                    Alderson Court Reporting
       1-800-FOR-DEPO                                                                       www.AldersonReporting.com
       Taha Rashid                                                             5/7/2018
Case 1:08-cv-00827-LMB-JFA Document 1086-6  FiledDC
                                     Washington,  01/22/19 Page 7 of 17Page
                                                                        PageID#
                                                                            21 (7826442
                                                                                   - 81)
                                                      Page 78                                                             Page 80
        1      A    They were the -- they were a man and a            1   during the interrogation?
        2   woman that took us from the room to the -- to the         2      A    Yes.
        3   interrogating room, and we had hoods on our               3      Q    Do you know their names?
        4   head -- I had hood on my head.                            4      A    No, I don't.
        5      Q    Do you know it was a man and a woman              5      Q    Do you know who they were employed by?
        6   because you saw them or because you could hear            6      A    I don't know.
        7   their voices?                                             7      Q    Did one of them ask more questions than
        8      A    I -- when the hood went on -- when the            8   the other?
        9   hood was on my head, yes, I knew they were a man          9      A    One of them -- one of them was
       10   and a woman. But then when they came to me, the          10   questioning. The other one was very rude with me
       11   hood was -- they took the hood on my -- off and I        11   to a -- to a point that he took me and -- and
       12   saw they were a man and a woman.                         12   hanged me in the ceiling fan. He hanged me in the
       13      Q    Were they U.S. soldiers?                         13   ceiling fan. He -- you know, and then he pulled a
       14      A    Yes.                                             14   gun and he said I'm going to kill you and this is
       15      Q    When you were taken to the room where            15   going to be your last day in life.
       16   you were interrogated for the first time at Abu          16      Q    Okay. So this -- this was all during
       17   Ghraib prison, what did the room look like?              17   your first interrogation at Abu Ghraib prison; is
       18      A    It was -- yes, it was a 3-by-3-meter             18   that correct?
       19   room, and it was red room.                               19      A    Yes.
       20      Q    The room was red?                                20      Q    Okay. So you said one of them was
       21          THE INTERPRETER: Red.                             21   particularly rude; is that right?
       22      BY MR. O'CONNOR:                                      22      A   The first one -- the first one -- yeah,
                                                           Page 79                                                     Page 81
        1      Q    Are you saying that the room was                  1 the first one was only questioning me, but the
        2   painted red?                                              2   second one was very cruel and very rude with me,
        3      A    Yes.                                              3   and he was even beating me in addition to what he
        4      Q    Were you hooded during this first                 4   did. And then in addition to pulling his gun and
        5   interrogation at Abu Ghraib prison?                       5   then telling me this is your last day of -- this
        6      A    When they started interrogating me,               6   is your last day of life and you'll never see
        7   they took off the hood.                                   7   your -- your -- your relative, and then I'm going
        8      Q    Okay. How many people were in the room            8   to send you to Guantanamo and you will never see
        9   while you were interrogated?                              9   the life again.
       10      A    Three.                                           10          So I was -- I was very afraid and very
       11      Q    Okay. Was one of them a translator?              11   nervous.
       12      A    One translator, and the other two were           12      Q    Okay. The one who had the gun, what
       13   civilian, American civilian.                             13   did he look like?
       14      Q    How do you know they were American               14      A    He didn't have any beard, and his hair
       15   civilian?                                                15   was very light and -- like -- like -- like
       16      A    Because they -- they were talking like           16   golden-colored hair, a little hair. Yeah. I
       17   American accent, English accent, American.               17   don't know how old he was.
       18      Q    How do you know they were civilians?             18      Q    Now at the time, you would have been
       19      A    Because they were -- just like wearing           19   about 23 years old; right?
       20   normal cowboy -- I mean, you know, trousers and          20      A    Yes.
       21   white shirt, and they were civilian.                     21      Q    Was -- was this person with the gun a
       22      Q    Okay. Did they both ask you questions            22   lot older than you, about your age, younger than
                                                   Alderson Court Reporting
       1-800-FOR-DEPO                                                                         www.AldersonReporting.com
       Taha Rashid                                                             5/7/2018
Case 1:08-cv-00827-LMB-JFA Document 1086-6  FiledDC
                                     Washington,  01/22/19 Page 8 of 17Page
                                                                        PageID#
                                                                            22 (8226443
                                                                                   - 85)
                                                           Page 82                                            Page 84
        1   you?                                                      1            THE VIDEOGRAPHER: We are now on the
        2      A He looks like my age or a bit -- a bit               2   record at 13:39.
        3   older than my age -- a bit older.                         3      BY MR. O'CONNOR:
        4      Q Was he tall?                                         4      Q     Mr. Rashid, can you hear me?
        5      A Yeah, he was tall, taller than me. But               5      A     Hello. Yes, I can hear. I can hear
        6   not -- not that very tall, but he was a bit taller        6   you good.
        7   than me.                                                  7      Q     I'm going to ask a few follow-up
        8      Q Okay. The person asking questions in                 8   questions from where we stopped a little while
        9   the room who did not pull out the gun, can you            9   back so that we're all on the same page.
       10   describe him?                                            10      A     Good.
       11      A Oh, he was --                                       11      Q     We were -- before we broke, we were
       12          THE INTERPRETER: Oh, he's suffering.              12   talking about your first interrogation at Abu
       13          MR. O'CONNOR: He's what?                          13   Ghraib prison?
       14         THE INTERPRETER: He is suffering.                  14      A     Yes.
       15         MR. O'CONNOR: Oh.                                  15      Q     And that interrogation involved three
       16         MR. LOBUE: Can we ask the witness if               16   people in the room besides you. There was an
       17   he needs a short break?                                  17   interpreter, and then two men which you conclude
       18         THE INTERPRETER: After I trans -- let              18   are civilians who were wearing white shirts; is
       19   me translate this first.                                 19   that right?
       20         MR. LOBUE: Yeah, please. I'm sorry.                20      A     I'm sorry to correct. They were
       21         THE INTERPRETER: He was the same                   21   wearing blue shirts. I'm sorry. Not white
       22   person that had --                                       22   shirts. The two civilians.
                                                           Page 83                                                     Page 85
        1           MR. O'CONNOR: The braids.                         1      Q       Did you say white shirts before we
        2           THE INTERPRETER: Yeah.                            2   broke and you've now -- you thought about it?
        3           MR. O'CONNOR: You have to say it in               3      A       Or maybe -- no, no, no, I think -- I
        4   his words to the court reporter.                          4   think you misheard me maybe, but I said blue. So
        5           THE WITNESS: He was the same person               5   maybe you misunderstood, and you said white.
        6   that had, you know, braided head behind and the           6      Q       Okay. Okay. And that interrogation
        7   beard. The same person.                                   7   occurred about seven days after you were put in
        8           THE INTERPRETER: Rashid -- shall I ask            8   the small 1.5-meter by 1.5-meter room?
        9   him?                                                      9      A       Yes. But from the same room, they took
       10           MR. O'CONNOR: Yeah, you can ask him --           10   me upstairs to another room.
       11   you can ask him if he needs to take a break.             11      Q       Understood.
       12           I mean, this isn't the worst time to             12            So during the seven days that you were
       13   have lunch.                                              13   kept in the small room before your first
       14           THE INTERPRETER: He wants some rest.             14   interrogation, you were kept in there naked;
       15           MR. LOBUE: He wants to take a rest.              15   right?
       16   Okay.                                                    16      A       Yes, you are absolutely right. And
       17           MR. O'CONNOR: All right. Well, this              17   also they beat me a lot, and they beat me when I
       18   is not a bad time to take lunch anyways, 12:47.          18   was suffering from too much pain from their
       19           THE VIDEOGRAPHER: We're going off the            19   beating.
       20   record at 12:47.                                         20      Q       Okay. So you just mentioned the
       21           (Lunch recess -- 12:47 p.m.)                     21   beating. Did that occur before you were brought
       22           (After lunch recess -- 1:39 p.m.)                22   to the room for your first interrogation at Abu
                                                      Alderson Court Reporting
       1-800-FOR-DEPO                                                                         www.AldersonReporting.com
       Taha Rashid                                                             5/7/2018
Case 1:08-cv-00827-LMB-JFA Document 1086-6  FiledDC
                                     Washington,  01/22/19 Page 9 of 17Page
                                                                        PageID#
                                                                            23 (8626444
                                                                                   - 89)
                                                            Page 86                                              Page 88
        1   Ghraib prison?                                             1            THE INTERPRETER: Yeah, to kiss him.
        2      A      Okay. Now, there's -- okay. When they            2            MR. O'CONNOR: -- and tried to kiss
        3   brought him to Abu Ghraib before going to the room         3   him.
        4   of -- of interrogation, there was a -- a woman             4            THE INTERPRETER: Yeah.
        5   soldier who tried to -- to attract him, and she            5      BY MR. O'CONNOR:
        6   started, you know, asking to kiss him and asking           6      Q      I thought you testified that during the
        7   to make sex with him. And when he refused -- when          7   first seven days, you never came out of the
        8   he refused -- yeah. When he refused, she                   8   1.5-meter by 1.5-meter room?
        9   brought -- she brought an interrogator -- she              9            MR. LOBUE: Objection: argumentative.
       10   brought an interrogator who told him --                   10            MR. O'CONNOR: You can -- you can
       11          MR. ALOMARI: Interpreter.                          11   translate my question.
       12   Interpreter.                                              12            THE WITNESS: After the seven days,
       13          THE INTERPRETER: Interpreter, I'm                  13   they interrogated me. After the seven days.
       14   sorry, sir. You're right.                                 14      BY MR. O'CONNOR:
       15          THE WITNESS: Interpreter, who told him             15      Q      Right. But didn't you testify earlier
       16   that she want to make sex with you. He told him.          16   today that during the first seven days before you
       17          MR. O'CONNOR: Remember, you've got to              17   were interrogated, you never came out of the small
       18   speak as him. Don't --                                    18   1.5-meter by 1.5-meter room?
       19          THE INTERPRETER: Yeah.                             19      A      I -- I -- after they brought me to the
       20          MR. O'CONNOR: So it's not he said.                 20   small room and they -- she came and she wanted to
       21   You've got to say I said.                                 21   do sex with me when I refused her, and at that
       22          THE INTERPRETER: Yeah, sorry.                      22 time when I refused, they started beating me.
                                                            Page 87                                                 Page 89
        1      BY MR. O'CONNOR:                                        1 They even broke my left hand and part of my back.
        2      Q      But -- okay. And this event occurred             2   They broke part of my back, and I was in big pain.
        3   before your first interrogation at Abu Ghraib              3      Q     How long after you were first put in
        4   prison?                                                    4   the small 1.5-meter by 1.5-meter room did this
        5      A      Yes, and also she took him to the                5   occur?
        6   room -- she took me to the room, and she put me on         6      A     After two days of her bringing --
        7   the -- on the -- on the steel -- steel bed, like a         7   bringing me to that room, that lady soldier --
        8   steel bed. And she took her shirt off and she              8   U.S. soldier came to me and she asked for sex, and
        9   came and -- and she -- she, like, hold his hand            9   she said fucky, fucky. He said I don't understand
       10   like this (indicating), and she kissed him, but he        10   English -- I said I don't understand English, and
       11   pushed her away (indicating).                             11   then she went and she brought the interpreter who
       12          MR. O'CONNOR: Let the record reflect               12   told me that she wants to have sex with me.
       13   that the interpreter --                                   13      Q     When we took our last break, did
       14          THE INTERPRETER: Yeah, I pushed --                 14   anybody speak to you about your testimony in this
       15          MR. O'CONNOR: -- held his --                       15   case?
       16          THE INTERPRETER: -- her --                         16      A     You did not ask me these questions
       17          MR. O'CONNOR: -- hand --                           17   about what I -- what I face or what they did to
       18          THE INTERPRETER: -- away.                          18   me. This happened to me after they took me to
       19          MR. O'CONNOR: -- held his hands out to             19   this room, but you never asked me. That's why now
       20   indicate that the witness' arms were held out to          20   I'm talking.
       21   his side -- out extended on each side when the            21      Q     My question is a little different. My
       22   woman leaned in and --                                    22   question is did anyone speak to you on the break
                                                     Alderson Court Reporting
       1-800-FOR-DEPO                                                                          www.AldersonReporting.com
    Taha Rashid                                                             5/7/2018
Case 1:08-cv-00827-LMB-JFA DocumentWashington,
                                    1086-6 Filed
                                               DC 01/22/19 Page 10 of 17 24
                                                                   Page  PageID#
                                                                            (90 - 93)
                                    26445
                                                             Page 90                                                    Page 92
      1   about your testimony in this case?                            1       A I don't remember because this is a long
      2      A       No. No, nobody asked me.                           2   time.
      3      Q       Okay. During the seven days that you               3       Q Was her name Megan Ambuhl?
      4   were held in the 1.5-meter by 1.5-meter room                  4       A I don't remember -- I don't remember
      5   before your first interrogation, did -- were you              5   because this was a long time since I was in Abu
      6   subjected to any other mistreatment that you                  6   Ghraib prison.
      7   haven't already testified about today?                        7       Q Did you receive any medical treatment
      8          THE INTERPRETER: During the seven                      8   for this beating you say occurred after the female
      9   days; right?                                                  9   soldier wanted to have sex with you?
     10          MR. O'CONNOR: Yeah.                                   10       A No, they did not -- nobody treated me
     11          THE WITNESS: This happened on the                     11   for the -- for the whole -- for the whole period
     12   third day to me when she came and asked me for               12   that I spent there.
     13   doing sex and I refused. She went and she brought            13       Q Did you suffer any other mistreatment
     14   four persons. And those four persons, one of them            14   at Abu Ghraib prison at any time prior to your
     15   was holding a gun -- a pistol, and the other                 15   first interrogation at Abu Ghraib prison?
     16   one -- the other three were holding big sticks in            16       A I guess I was -- I was really -- I had
     17   their hands, and they tied me on the bed and they            17   lots of beating and torturing.
     18   started beating me to a -- to a -- to a degree               18           MR. LOBUE: I'm sorry. Lots of what?
     19   that they broke my left hand here (indicating) and           19   I didn't hear.
     20   parts of my -- my -- they -- they infected parts             20           THE WITNESS: Beating. Beating and
     21   of my back.                                                  21   torturing. And also they brought a plastic bottle
     22         And then one of them -- one of the four                22   and put it in my -- in the hole of my ass, and I
                                                    Page 91                                                           Page 93
      1   people, he had electrical shocks where he put them            1   started bleeding and pain was killing me. And,
      2   on my body and my head.                                       2   thereafter, I was always having my -- you know,
      3      BY MR. O'CONNOR:                                           3   with blood.
      4      Q       Were these four people U.S. soldiers?              4      BY MR. O'CONNOR:
      5      A       They were wearing military pants with              5      Q    Okay. You mentioned being beaten. Was
      6   T-shirts.                                                     6   it just on -- let me back up. We're only -- at
      7      Q       What color was the T-shirt?                        7   this point, we're only talking about mistreatment
      8      A       Black.                                             8   that occurred before your first interrogation.
      9      Q       Do you know if they were in the                    9          Do you understand that?
     10   military?                                                    10      A    Yeah, this happened before the
     11      A       I don't -- I don't know. I don't know.            11   interrogation with me.
     12   All I know that they were wearing military pants             12      Q    Okay. And my question is, were you
     13   and black T-shirts.                                          13   beaten before your first interrogation only this
     14      Q       Do you know who the female soldier was            14   one time when the female soldier had -- wanted to
     15   who indicated she wanted to have sex with you?               15   have sex with you, or were -- or did it occur on
     16      A       I really -- I really forgot her name.             16   more than one occasion?
     17   But I remember her face, and I know her face, and            17      A    No, only this time that when -- when
     18   her face is in the records of the prison, her                18   she requested from me to make sex. This was the
     19   picture.                                                     19   only time.
     20      Q       Is her name Lynndie England?                      20      Q    Okay. Was this time when the female
     21      A       I don't remember this thing.                      21   soldier requested sex from you, was that the only
     22      Q       Was her name Sabrina Harman?                      22   time you came out of the 1.5-meter by 1.5-meter
                                                    Alderson Court Reporting
    1-800-FOR-DEPO                                                                            www.AldersonReporting.com
    Taha Rashid                                                             5/7/2018
Case 1:08-cv-00827-LMB-JFA DocumentWashington,
                                    1086-6 Filed
                                               DC 01/22/19 Page 11 of 17 25
                                                                   Page  PageID#
                                                                            (94 - 97)
                                    26446
                                                    Page 94                                                           Page 96
      1   room in between the time you were put in there and        1   mean darker than an Arab?
      2   the time you were brought out for your first              2      A    Yes.
      3   interrogation?                                            3      Q    They -- were they black?
      4              MR. LOBUE: Objection: misstates his            4      A    They were not -- they were not -- they
      5   prior testimony.                                          5   were not very, very black or, like, what you are
      6              MR. O'CONNOR: That's why it was                6   saying, but they were very dark.
      7   phrased as a question.                                    7      Q    Okay. Have -- have -- have we now
      8              You can answer.                                8   talked about all of the mistreatment that occurred
      9              THE INTERPRETER: Say it again, please.         9   to you prior to your first interrogation at Abu
     10              MR. O'CONNOR: Was the time that he was        10   Ghraib prison?
     11   beaten and the female soldier wanted to have sex         11      A    Yes.
     12   with him the only time he was taken out of the           12      Q    Do you know if anyone told the female
     13   1.5-meter by 1.5-meter room?                             13   soldier to go attempt to have sex with you?
     14              THE WITNESS: Yes, this is the first           14      A    I don't know.
     15   time it's happened to me before the interrogation.       15      Q    Do you know if anyone told the four
     16      BY MR. O'CONNOR:                                      16   soldiers to beat you after you refused to have sex
     17      Q        Okay. Now, you said something about a        17   with the female soldier?
     18   plastic bottle being inserted in your rear end.          18          THE INTERPRETER: Do you know the --
     19   Did that occur the same day as when the female           19          MR. O'CONNOR: Do you know if anyone
     20   soldier wanted to have sex with you?                     20   told the four soldiers to beat you.
     21      A        Yes.                                         21          THE WITNESS: The -- the thing is that
     22      Q   Okay. Who was involved with the --          22 when -- when she came and asked sex and I refused,

                                                     Page 95                                              Page 97
      1 putting the plastic bottle in your rear end?          1 she was very mad and she started yelling, and she
      2    A One of those four soldier that came              2 walked madly and shouting and yelling, and then
      3   with her put that plastic bottle in my rear end.          3   she went and she brought those four with her.
      4              MR. O'CONNOR: Is that it or is -- is           4      BY MR. O'CONNOR:
      5   that it?                                                  5      Q Do you know if anyone directed the
      6              THE INTERPRETER: Yeah.                         6   person who put the bottle in your rear end to do
      7      BY MR. O'CONNOR:                                       7   that?
      8      Q        Okay. Do you know the names of any of         8      A I -- I really don't remember because I
      9   the four soldiers that were involved in beating           9   was in big pain, and there was electric shocks in
     10   you and with the plastic bottle incident?                10   my head and I was yelling, yelling from pain, and
     11      A        I don't know.                                11   I don't know who -- who did what, and the only
     12      Q        Can you describe what they looked like?      12   thing I felt that he put the bottle in my rear
     13      A        They were -- they were very brown --         13   end.
     14   very brown faced and they were very long, and they       14      Q All right. So -- so let's talk now
     15   were very muscled.                                       15   about that -- the first interrogation you had at
     16      Q        When you say "brown faced," were they        16   Abu Ghraib prison. You testified that one of the
     17   African in appearance?                                   17   persons questioning you pulled out a gun; is that
     18      A        I -- I don't know. They speak English.       18   right?
     19   I don't know if they're African. All I know that         19      A Yes.
     20   they were -- they were very brown faced.                 20      Q     Was it a pistol?
     21      Q        When you -- I'm just trying to               21      A     Yes.
     22   understand. When you say "brown faced", do you           22      Q     Do you know if it was a real gun?
                                                       Alderson Court Reporting
    1-800-FOR-DEPO                                                                        www.AldersonReporting.com
    Taha Rashid                                                             5/7/2018
Case 1:08-cv-00827-LMB-JFA DocumentWashington,
                                    1086-6 Filed
                                               DC 01/22/19 Page 12Page
                                                                   of 1726PageID#
                                                                           (98 - 101)
                                    26447
                                                      Page 98                                                 Page 100
      1      A      Yes, it was a real gun because when --       1      Q     Okay. What on the ceiling -- were you
      2   when -- when he was -- he was, you know, yelling       2   hung by a rope?
      3   at me and so on and threatening me that he will        3      A     They tied me from here (indicating) by
      4   kill me and he -- because you are the -- because I     4   a rope and from here (indicating), and then they
      5   am the person who did the -- who did the -- tried      5   hang me and wrapped it on the -- on the -- on the
      6   to -- did the explosion of the military --             6   ceiling -- on the -- you know, on the fan.
      7   military parade, and I told him no, I -- I told        7      Q     Okay. Was the -- was the rope wrapped
      8   him, no, I am innocent. I didn't do that. I went       8   around you underneath -- across your chest and
      9   to market to buy stuff for the wedding. And then       9   underneath your arms?
     10   at that time, the pistol was in his hand              10      A     Yeah, they wrapped -- they wrapped me
     11   threatening to kill me and finish my life, and all    11   from here (indicating) and then from here
     12   the sudden he shot and he -- he did not completely    12   (indicating) and up.
     13   hit my left hand, but next to my left foot and he     13           MR. O'CONNOR: The witness and the
     14   hurt my left foot.                                    14   translator indicated a rope I guess going across
     15      Q      So the gun went off while -- during         15   the chest under the arms and then something in the
     16   this interrogation; is that your testimony?           16   back of the neck or upper back, which I'll inquire
     17      A      Yes, and -- yes, and to now I have          17   further on.
     18   the -- I have the injury in my left foot; still       18      BY MR. O'CONNOR:
     19   there.                                                19      Q     You mentioned something about the rope
     20            MR. ALOMARI: Leg, leg, not foot.             20   being toward the back of your neck or your upper
     21            THE INTERPRETER: Leg? Okay. Leg.             21   back.
     22          MR. LOBUE: Can we -- I want to hear            22           How was it hooked there?
                                                     Page 99                                                      Page 101
      1   the witness say what he thinks and get the best        1      A They wrapped me -- they wrapped me by
      2   translation. There may be some confusion about --      2   the rope like this (indicating) and then they
      3            MR. O'CONNOR: Sort out with the               3   brought something and coiled the rope and
      4   witness --                                             4   connected it to the fan (indicating).
      5            MR. LOBUE: -- what part of the body.          5      Q Okay. So they wrapped rope around your
      6            MR. O'CONNOR: -- whether he means leg         6   chest and back under your arms and then attached
      7   or can you sort out --                                 7   to something --
      8            MR. LOBUE: Yeah. What part of the --          8           THE INTERPRETER: Yeah.
      9            MR. O'CONNOR: -- the leg or foot.             9           MR. O'CONNOR: That pulled you up --
     10            MR. LOBUE: -- body does he mean? Or          10           THE INTERPRETER: Yes.
     11   can he point -- point to the location?                11           MR. O'CONNOR: -- towards the ceiling;
     12            THE WITNESS: (Indicating).                   12   is that right?
     13            MR. LOBUE: Okay. So it's --                  13           THE WITNESS: Yeah.
     14            MR. O'CONNOR: Mid-calf.                      14       BY MR. O'CONNOR:
     15            MR. LOBUE: Mid-calf below his kneecap.       15       Q And this was the blond-haired guy and
     16            MR. O'CONNOR: Right.                         16   the guy with black hair and a braid in the back;
     17            MR. LOBUE: Okay.                             17   is that right?
     18      BY MR. O'CONNOR:                                   18       A Yes.
     19      Q      Okay. In addition during this first         19       Q All right. Was there -- were you
     20   interrogation, I think you testified that you were    20   subjected to any other mistreatment during this
     21   hung from the ceiling; is that right?                 21   interrogation?
     22      A      Yes.                                        22      A Actually, when he -- when he shot me by
                                                   Alderson Court Reporting
    1-800-FOR-DEPO                                                                     www.AldersonReporting.com
    Taha Rashid                                                            5/7/2018
Case 1:08-cv-00827-LMB-JFA DocumentWashington,
                                    1086-6 Filed
                                               DC 01/22/19 Page 13 of 17
                                                                 Page 27 PageID#
                                                                         (102 - 105)
                                    26448
                                                       Page 102                                                    Page 104
      1   the pistol, he throw the pistol and he ran away.          1   on the floor and I was suffering, and even I felt
      2   And then the woman soldier came with another --           2   that I am rotten.
      3   the woman soldier that wanted to make sex with me         3          MR. LOBUE: Do -- do you mean
      4   came with another soldier, and they put -- and            4   defecating?
      5   they took me down from where I was on the fan and         5          THE INTERPRETER: Yeah.
      6   then they -- they started pulling me on the floor         6          MR. LOBUE: Okay.
      7   from the rope until they took me to another room.         7          MR. ALOMARI: Defecating and urinating.
      8      Q    Okay. So to make sure I understand,               8          THE INTERPRETER: Yeah.
      9   when the gun went off and you were shot in the            9      BY MR. O'CONNOR:
     10   leg, were you already hanging from the ceiling at        10      Q    Have you told me all of the
     11   that time?                                               11   mistreatment that you suffered during your first
     12          MR. O'CONNOR: You have to translate               12   interrogation at Abu Ghraib prison?
     13   that. You have to translate that.                        13      A    In addition to this torture, he -- or
     14          THE WITNESS: No, I was hanged on the              14   the shot, he used to light a cigarette and he --
     15   fan, and he shot me.                                     15   he -- you know, he comes and put it in my -- in my
     16      BY MR. O'CONNOR:                                      16   ass, and I keep yelling. And then he -- after few
     17      Q    All right. I just want to make sure I            17   minutes or less than few minutes, he light another
     18   understand. When you were shot, you were already         18   cigarette and he put it again, and he was -- and I
     19   hanging from the fan that's on the ceiling of the        19   was yelling and screaming and he said, yes, this
     20   interrogation room; is that right?                       20   is -- this is going to be your last day in life.
     21      A    Yes. True.                                       21   And he continued doing this many times with
     22      Q    So during that -- and -- and -- and              22 cigarette -- lighting a cigarette and then, you
                                                        Page 103                                                   Page 105
      1   when you -- when the gun went off, the                    1 know, putting it out in his . . .
      2   interrogator that was holding the gun dropped the         2      Q     So the burning with the cigarette
      3   gun and ran out of the room; is that your                 3   occurred during your first interrogation?
      4   testimony?                                                4      A     Yes. He -- I'm saying -- I'm saying
      5      A    Yes.                                              5   this happened before he hurt me by the pistol.
      6      Q    Okay. So is it correct that the                   6      Q     Have you now told me all the
      7   only -- that the mistreatment you suffered during         7   mistreatment you alleged you suffered during your
      8   this interrogation was being hung from the ceiling        8   first interrogation at Abu Ghraib prison?
      9   fan and shot and threatened by the interrogators?         9      A     After all that bad treatment that they
     10      A    Yes.                                             10   did to me and -- and they -- and they took me to
     11      Q    Any -- was there any other mistreatment          11   that room -- when they pulled me all the way to
     12   that you suffered during that interrogation?             12   that room and that was full with all this dirt
     13      A    Actually, they -- when they took me              13   that I mentioned to you and all the urination
     14   down and they pulled me all the way to the upper         14   under me and even blood. After that, they brought
     15   level -- in a room in the upper level, they took         15   a Iraqi woman prisoner in my same room.
     16   me and they were pulling me on the floor, and they 16                THE INTERPRETER: Now he'll continue.
     17   took me to another room which is also one and a          17      BY MR. O'CONNOR:
     18   half meter by one and a half meter, and they throw       18      Q     Okay. But, Mr. Rashid, I'm just trying
     19   me -- throw me on the floor and lock the door on         19   to make sure that I have a complete list of all of
     20   me, and I was there for 17 days, and I -- I had          20   the mistreatment you say happened during your
     21   all my -- all my -- you know, my things out with         21   first interrogation.
     22   my urination, they were -- I was all -- all full         22          And so my question is just have you now
                                                  Alderson Court Reporting
    1-800-FOR-DEPO                                                                          www.AldersonReporting.com
    Taha Rashid                                                            5/7/2018
Case 1:08-cv-00827-LMB-JFA DocumentWashington,
                                    1086-6 Filed
                                               DC 01/22/19 Page 14 of 17
                                                                 Page 31 PageID#
                                                                         (118 - 121)
                                    26449
                                                  Page 118                                                  Page 120
      1      Q     Okay. During the 30 days that you were       1      A    The other time they took me, they took
      2   in your cell with the Iraqi woman, were you           2   me with the other six persons from the room that
      3   brought out of your cell at any time during those     3   we were in and -- because there was a visitation
      4   30 days for any reason?                               4   from the human rights delegation visiting the
      5      A     I don't remember exactly which day of        5   prison and they intentionally took us so that they
      6   the 30 days I was take -- I was taken out from the    6   don't see us. They took us to someplace else.
      7   room and they put me on top of people, one -- one     7   And they went inside, inspecting the --
      8   over the -- one over the -- one over the other and    8   questioning the prisoners. And the Iraqi woman
      9   the military guy would sit on top of us.              9   prisoner that was there told the delegation -- the
     10      Q     Okay. Where did this take place?            10   human rights delegation that the person who was
     11      A     It was outside the room, inside the         11   here, she mentioned him, he was tortured and he
     12   complex.                                             12   was treated badly and he was in big pain, he had
     13      Q     Were all of the people in the pyramid       13   broken so and so, and they took them out because
     14   naked?                                               14   so they don't see them.
     15      A     Actually, when they took me, I had --       15      Q    How do you know that the Iraqi woman
     16   they had the hood on my head -- I had the hood on    16   told the inspectors this?
     17   my head and I was naked, and I realized that the     17      A    When -- because when they -- when they
     18   person I'm sitting on is also naked.                 18   took me back to the room, the same woman told
     19      Q     Okay. Was that the only time that you       19   me -- the same Iraqi woman that was with me, she
     20   were brought out of your cell during the 30 days     20   told me that I -- that I have informed the human
     21   that the Iraqi woman was there?                      21   rights delegation about your suffering and your
     22      A   This was not the first time they took         22   torture, and they took -- and I told them they
                                                    Page 119                                                   Page 121
      1   me out. They took me out another time and -- and      1   took you intentionally out so they don't -- they
      2   this -- and this -- and this lady -- U.S. military    2   don't see you with your bad situation.
      3   woman, she took, like, a robe and she --              3      Q    Now, let's go back to the time you were
      4          MR. ALOMARI: Plastic tie?                      4   brought out of your cell and put in a pyramid with
      5          THE INTERPRETER: Huh? What was it?             5   other detainees.
      6          MR. ALOMARI: Plastic tie.                      6          On that time that you were brought out
      7          THE WITNESS: Plastic tie and she run           7   of your cell, were you mistreated in any other way
      8   it over my --                                         8   than being put into this pile of detainees?
      9          MR. O'CONNOR: Penis?                           9      A    Actually, when they took me I was naked
     10          THE INTERPRETER: Yes.                         10   with a hood on my head, and I was suffering and
     11      BY MR. O'CONNOR:                                  11   yelling from the pain that I had all over my body,
     12      Q     Okay. Was that the same woman that I        12   especially my chest. And when they took me and
     13   showed you a picture of a few minutes ago?           13   put me on top of that -- that naked people, the --
     14      A     Yes, yes.                                   14   the soldier who came and he sat on me. He even
     15      Q     So we've now -- during the 30 days that     15   gave me more pain and I was yelling from the pain
     16   you were in your cell with the Iraqi woman, we've    16   and crying, and he was telling me all the time
     17   talked about two times that you were brought out     17   shut up, shut up, shut up.
     18   of your cell. One time involved a plastic tie        18      Q    Did the soldier sitting atop of you
     19   being put on your penis, and the other time          19   speak Arabic?
     20   involved a pyramid of detainees.                     20      A    No.
     21          Are there any other times during those        21      Q    Then how do you know he was telling you
     22   30 days that you were brought out of your cell?      22   to shut up, shut up, shut up?
                                                  Alderson Court Reporting
    1-800-FOR-DEPO                                                                     www.AldersonReporting.com
    Taha Rashid                                                            5/7/2018
Case 1:08-cv-00827-LMB-JFA DocumentWashington,
                                    1086-6 Filed
                                               DC 01/22/19 Page 15 of 17
                                                                 Page 36 PageID#
                                                                         (138 - 141)
                                    26450
                                                  Page 138                                                    Page 140
      1   And from Abu Ghraib -- when they came, they called    1      Q      After you were released from Abu Ghraib
      2   my name and they called my number, so I came. And     2   prison, did you go see a doctor to treat your
      3   they told me, come on; you're going to be             3   injuries?
      4   released. So they put me on a plane. They took        4      A      Yes.
      5   me to Abu Ghraib. And from Abu Ghraib, they cut       5      Q      What doctor did you go to see to treat
      6   the -- my ribbon and they send me free.               6   your injuries?
      7      Q    When you say they cut your ribbon, was        7      A      I mean, since I left Abu Ghraib, I
      8   it a bracelet that had your detainee number on it?    8   started suffering from many -- especially my eyes.
      9      A    Yes.                                          9   I cannot -- I cannot see especially at night;
     10      Q    Do you remember while you were in U.S.       10   therefore, I never go out at night because I can
     11   custody having the opportunity to submit papers to   11   never see at night. And then I started taking
     12   military officers deciding whether you should be     12   glasses to help me, but still even with the
     13   released from confinement?                           13   glasses my sight at night was not good.
     14          THE INTERPRETER: You mean to be               14          And then I -- and then I went to -- to
     15   released?                                            15   many areas and hospitals and took x-rays for my --
     16          MR. O'CONNOR: Yeah.                           16   my left leg which has -- which has a broken -- I'm
     17          THE WITNESS: Yes.                             17   sorry, my left -- my left hand which has a broken
     18      BY MR. O'CONNOR:                                  18   area in it. And also my -- my left -- and also my
     19      Q    Do you remember learning that several        19   left leg, there was a slight broken area in it.
     20   times those officers determined that you should      20          And this was in 2005, and I don't
     21   continue to be in U.S. custody?                      21   remember the names of the doctors that I have seen
     22      A    They told me if you don't sign these         22 or the medical institution that I visit. I don't
                                                  Page 139                                                     Page 141
      1   documents which indicates that I was not tortured     1 remember their names because I'm really in -- in
      2   and I was not -- I was not a victim of, you know,     2   bad situation, and I'm suffering from -- suffering
      3   beating and so on, and if I don't sign them, I        3   from short-term problem and always -- even now, I
      4   will never be released.                               4   am always with very tension and temper with my
      5      Q     My question is do you remember learning      5   family, and I lose my -- I lose my -- you know, my
      6   while you were in U.S. custody that several times     6   temper.
      7   officers reviewing your file determined that you      7      Q      Do you have any documents, records or
      8   should stay in U.S. custody?                          8   x-rays from the trips that you say you took to
      9      A     I said -- I said I -- I mean, I said,        9   doctors and hospitals in 2005?
     10   no, they told me if you don't sign these papers      10      A      I -- I used to have it -- everything.
     11   indicating that you were not tortured, you'll stay   11   But when 2015 came and we when were -- we were
     12   in our prison.                                       12   kicked from our homes, we had to leave everything.
     13      Q     So is it your understanding that you        13   We only left with ourself and our -- what we were
     14   were retained in U.S. custody because you refused    14   wearing, and we run away from where we lived
     15   to sign papers saying that you were not              15   because they kicked us out when we went from
     16   mistreated?                                          16   Al-Latifiya.
     17      A     Yes, that's what they told me. If I         17      Q      So if we had asked for your medical
     18   sign those papers indicating that I was -- I said,   18   records before 2015, you could have given them to
     19   yes -- if I -- they -- if I said that they were --   19   us, but you can't now because they're gone; is
     20   they did not torture me and I will sign those        20   that right?
     21   papers that they give me, they will release me.      21      A      Everything is gone including my
     22   If I -- if I don't sign, they will keep me.          22   property, including my money.
                                                   Alderson Court Reporting
    1-800-FOR-DEPO                                                                      www.AldersonReporting.com
    Taha Rashid                                                            5/7/2018
Case 1:08-cv-00827-LMB-JFA DocumentWashington,
                                    1086-6 Filed
                                               DC 01/22/19 Page 16 of 17
                                                                 Page 37 PageID#
                                                                         (142 - 145)
                                    26451
                                                 Page 142                                                            Page 144
      1      Q    Okay. And they were -- they became            1           MR. O'CONNOR: Oh.
      2   gone in 2015; right?                                  2           THE INTERPRETER: Yes.
      3      A    Yes.                                          3           MR. LOBUE: Okay.
      4      Q    Have you -- since the time you were           4      BY MR. O'CONNOR:
      5   released from -- from U.S. custody, have you gone     5      Q So you went to a psychological
      6   and seen a psychiatrist or other doctor for your      6   institution before 2015?
      7   psychological injuries?                               7      A Yes.
      8      A    I -- I -- I went to several                   8      Q What -- what psychological institution
      9   psychological institution and clinic, and they        9   was that?
     10   gave me -- and they gave me some pills which I       10      A I don't remember.
     11   used to take, but then I found out that the pills    11      Q Did you have records from your visit to
     12   are affecting my -- my sleeping and disturbing my    12   the psychological institution?
     13   sleeping, so I -- I stopped taking those pills.      13      A They're -- they're gone.
     14      Q    Do you have documents or records from        14      Q Were they gone because you lost your
     15   your trips to see psychological institutions?        15   property in 2015?
     16      A    I have the prescription that the doctor      16      A Yes.
     17   gave me for those pills. It's in my home.            17      Q Okay. About what year did you make
     18      Q    You have that now?                           18   that first visit to a psychological institution?
     19      A    Yes.                                         19           THE INTERPRETER: Before 2015?
     20      Q    Do you have other records or -- well,        20           MR. O'CONNOR: Yeah.
     21   have you had other records from your trips to        21           THE WITNESS: 2006.
     22   psychological institutions?                          22      BY MR. O'CONNOR:
                                                   Page 143                                                  Page 145
      1      A    No, I have one you -- I have only one         1      Q     You mentioned -- well, once you were
      2   receipt. That's one when he give me the pills.        2   released from U.S. custody, did you return to your
      3      Q    When you lost all your medical papers         3   life as a farmer?
      4   in 2015, did you lose psychological papers, also?     4      A     Yes.
      5      A    This is after the -- this is -- this is       5      Q     And is it -- is it correct that you
      6   after 2015 when I started suffering from              6   then worked as a farmer from 2005 to about 2015?
      7   psychological condition and unable to sleep and       7      A     Yes.
      8   nervousness and losing my temper; therefore, after    8      Q     You mentioned that in 2015, your family
      9   the -- this is the -- after 2015 when I went and      9   lost its property.
     10   have that paper. The only paper I have is that,      10           Can you tell me what happened?
     11   just that paper.                                     11      A     The area we were living in was -- was a
     12      Q    Okay. So do I understand it that you         12   battlefield between ISIS and the Iraqi government,
     13   didn't get to any psychological institutions until   13   and there was always bombing and -- and Air Force
     14   after 2015?                                          14   bombing in that area. Therefore, we were forced
     15      A    Yes.                                         15   to leave our property and run away.
     16      Q    Okay.                                        16      Q     And your family lost everything at that
     17      A    After 2015, I went and had those.            17   time?
     18      Q    After you were released from --              18      A     Yes.
     19          MR. ALOMARI: He said he did see it            19      Q     And after that, you started noticing
     20   before 2015, but he went a second time.              20   changes to your temper and went to a second visit
     21          THE INTERPRETER: Yeah.                        21   to a psychological institution; is that right?
     22          MR. LOBUE: Is that correct?                   22      A     Since I left -- since I left Bucca --
                                                   Alderson Court Reporting
    1-800-FOR-DEPO                                                                       www.AldersonReporting.com
    Taha Rashid                                                            5/7/2018
Case 1:08-cv-00827-LMB-JFA DocumentWashington,
                                    1086-6 Filed
                                               DC 01/22/19 Page 17 of 17
                                                                 Page 40 PageID#
                                                                         (154 - 154)
                                    26452
                                                                Page 154
      1 CERTIFICATE OF SHORTHAND REPORTER - NOTARY PUBLIC
      2         I, Dana C. Ryan, Registered Professional

      3 Reporter, Certified Realtime Reporter, the officer
      4 before whom the foregoing proceedings were taken
      5 do hereby certify that the foregoing transcript is
      6 a true and correct record to the best of my
      7 ability of the proceedings; that said proceedings
      8 were taken by me stenographically and thereafter
      9 reduced to typewriting under my supervision; and
     10 that I am neither counsel for, related to, nor
     11 employed by any of the parties to this case and
     12 have no interest, financial or otherwise, in its
     13 outcome.
     14         IN WITNESS WHEREOF, I have hereunto set

     15 my hand and affixed my notarial seal this 11th day
     16 of May 2018.
     17 My Commission expires:
     18 July 15, 2020
     19
     20 _____________________________
     21 NOTARY PUBLIC IN AND FOR THE
     22 DISTRICT OF COLUMBIA
     22




                                                             Alderson Court Reporting
    1-800-FOR-DEPO                                                                      www.AldersonReporting.com
